DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on July 18, 2022 is acknowledged.  The traversal is on the ground(s) that Fischer et al. (US 2011/0031723 A1) does not anticipate the invention of claim 1.  Applicant’s arguments are persuasive.  Accordingly, the restriction requirement between Species I-III, as set forth in the Office action filed on May 16, 2022, is hereby withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the invention of claim 2 must be shown or the feature(s) canceled from the claim(s).  Claim 2 does not read on the embodiment shown in Fig. 5 because claim 1 does not read on the embodiment shown in Fig. 5, particularly the limitations “an electrically actuatable activation unit (26) for releasing the tether (16) so that the latter no longer develops a restraining effect” and “when the activation unit (26) is actuated, the first tear seam (36) is destroyed by tension and, during inflation and lacking actuation of the activation unit (26), the first tear seam (36) remains intact and the airbag (10) has the smaller inflation volume”.  Thus, claim 2 can only be directed to either the embodiment shown in Figs. 1-4 or the embodiment shown in Figs. 6-8, but none of those figures show a structure as set forth in claim 2.  Although the paragraph spanning pages 10-11 suggests a variation of the embodiment shown in Figs. 1-4 upon which claim 2 could read, this variation is not depicted in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
In line 5, “is” should be changed to --it--.
In line 6, “not” should be deleted.
“Fig. 5” (below the abstract paragraph) should be deleted.
 Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 3, line 5, “such” should be changed to --such a--.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, “portions 32” should be changed to --portions (32)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “An airbag”, and the claim also recites “especially a front airbag”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 5 recites the limitation "the first and second tether portions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 do not accurately read on any of the disclosed embodiments. The limitations of claims 9-11 only read on the embodiment shown in Fig. 5. However, the limitations “an electrically actuatable activation unit (26) for releasing the tether (16) so that the latter no longer develops a restraining effect” and “when the activation unit (26) is actuated, the first tear seam (36) is destroyed by tension and, during inflation and lacking actuation of the activation unit (26), the first tear seam (36) remains intact and the airbag (10) has the smaller inflation volume” in claim 1 do not read on the embodiment shown in Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614